Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 01/15/2020.
Claims 1-20 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (Pub. No. 2021/0399624 A1).

Regarding claims 1 and 12, Brown discloses:
A three-phase AC-DC converter (see Fig. 1-2, 6 and 7), comprising: 
first, second, and third input terminals that respectively receive first, second, and third AC voltage phases of a three-wire three-phase AC input voltage (see Fig. 1-2, 6-7, see par [0007-0008], 2 input terminals from three phase AC 12);  
5first, second, and third rectifier circuits that respectively rectify the first, second, and third AC voltage phases received by the first, second, and third input terminals, and respectively produce first, second, and third input DC voltages (see Fig. 1-2, 6-7, see par [0007-0008], 2 input terminals from three phase AC 12, see rectifier 26, 28, and 30); 
first, second, and third single-stage power factor correction (PFC) modules that respectively receive the first, second, and third input DC voltages and respectively produce first, 10second, and third output DC voltages (see Fig. 1-2, 6-7, see par [0007-0008], 2 input terminals from three phase AC 12, see rectifier 26, 28, and 30, see par [0024] each DAB module 16, 18, 20 is responsible for power factor correction of a single alternating current.......); and 
first and second output terminals; wherein the first, second, and third output DC voltages are connected together in parallel across the first and second output terminals; wherein the first, second, and third single-stage PFC modules provide simultaneous PFC 15operation and output voltage regulation (see Fig. 1-2, 6-7, see par [0007-0008], 2 input terminals from three phase AC 12, see rectifier 26, 28, and 30, see par [0024] each DAB module 16, 18, 20 is responsible for power factor correction of a single alternating current......., see parallel output terminals fig. 6, 20).

Regarding claims 2 and 13, Brown discloses:
further comprising at least one non- electrolytic output capacitor connected in parallel with the first and second output terminals (see Fig. 6, capacitors connected in parallel with output 20). 

Regarding claim 3, Brown discloses:
further comprising first, second, and third input filters connected between the first, second, and third input terminals and the first, second, and third rectifier circuits (see Fig. 6-7, EMI Grid Filter).

Regarding claims 7 and 17, Brown discloses:
further comprising a controller; wherein the controller senses the first, second, and third input DC voltages and input DC current of the first, second, and third single-stage PFC modules, and uses the sensed voltages and 10currents to generate phase current reference signals; wherein the controller uses the phase current reference signals to generate gate driving signals for one or more switches of the first, second, and third single-stage PFC modules; wherein simultaneous PFC operation and output voltage regulation is provided by the first, second, and third single-stage PFC modules (see Fig. 3, controller 14, s-phase sensors...., par [0007-0009], a controller operates a first rectifier and a first DAB converter......, see par 0026], voltage sensor 34...., power reference....).

Regarding claims 8 and 18, Brown discloses:
wherein each of the first, second, and third single-stage PFC modules comprises an isolated PWM boost converter (see Fig. 6, isolation transformer, wherein boost converter is well known in the art).

Regarding claims 10 and 20, Brown discloses:
the three-phase AC-DC converter of claim 1, implemented in an electric vehicle charger (see par [0002], a bi-directional switch-mode converter for an electric vehicle on-board charger).

Regarding claims 11, Brown discloses:
An electric vehicle charger comprising the three-phase AC-DC converter of claim 1 (see par [0002], a bi-directional switch-mode converter for an electric vehicle on-board charger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. No. 2021/0399624 A1) further in view of LV (CN Pub. No. 102201750 B).

Regarding claims 4 and 14, Brown fails to disclose:
wherein each of the first, second, and third 25single-stage PFC modules comprises a resonant converter 
Thus, LV discloses:
wherein each of the first, second, and third 25single-stage PFC modules comprises a resonant converter (see Fig. 10-16, see par [0070], introducing some deformation structure of the resonance network. The resonance network comprises LC resonant....., LLC resonance, LCC resonance....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified PFC model of Brown to include a resonant converter in order to rectifying and filtering the output current (see LV par [0065]).


Regarding claims 5 and 15, LV discloses:
wherein each of the first, second, and third single-stage PFC modules comprises an LLC resonant converter (see Fig. 10-16, see par [0070], introducing some deformation structure of the resonance network. The resonance network comprises LC resonant....., LLC resonance, LCC resonance....).

  Regarding claims 6 and 16, LV discloses:
wherein each of the first, second, and third 5single-stage PFC modules comprises an LCC resonant converter (see Fig. 10-16, see par [0070], introducing some deformation structure of the resonance network. The resonance network comprises LC resonant....., LLC resonance, LCC resonance....).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 9 and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851